Citation Nr: 1454920	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  01-07 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for left proximal humerus fracture residuals prior to April 26, 2014, and over 30 percent thereafter. 

2.  Entitlement to an initial rating in excess of 20 percent for left upper extremity peripheral neuropathy prior to May 23, 2008, and over 30 percent thereafter.

3.  Entitlement to an effective date earlier than September 11, 2000 for the award of service connection for left upper extremity peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Sean Ravin, Attorney at law


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel
INTRODUCTION

The Veteran served on active duty from December 1964 to November 1966.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from an October 2000 rating decisions of the VA Regional Office (RO) in Philadelphia, Pennsylvania. 

By decision in February 2003, the Board denied an evaluation in excess of 20 percent for left proximal humerus fracture residuals.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court). 

In October 2003, the Court vacated the Board's decision and remanded the claim for readjudication consistent with instructions outlined in a September 2003 Joint Motion for Remand (joint motion).  

The Board remanded the Veteran's claim for further evidentiary development in July 2004 and July 2005.

In February 2006, service connection was established for left ulnar neuropathy for which the RO assigned a separate 10 percent rating, effective from September 11, 2000.  

In March 2010, the Board denied an evaluation in excess of 20 percent for left proximal humerus fracture and granted a 20 percent rating for left upper extremity peripheral neuropathy from September 11, 2000 to May 22, 2008, and a 30 percent disability evaluation from May 23, 2008.  

The Veteran appealed the denial of an increased rating for left proximal humerus fracture residuals to the Court.  In a November 2010 Order, the Court vacated the Board's March 2010 decision that denied an increased rating for left proximal humerus fracture residuals and remanded the matter for readjudication consistent with instructions contained in a November 2010 Joint Motion.  Among other things, the Board was instructed to consider whether a claim for a total rating based on unemployability due to service-connected disability was raised by the record pursuant to the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In June 2011, the Board remanded the Veteran's claims of entitlement to an increased rating for left proximal humerus fracture residuals and entitlement to a total rating based on unemployability for further development. 

By decision in August 2013, the Board granted a total rating based on unemployability due to service-connected disability.  This is the full grant of this benefit sought on appeal and it is no longer for appellate consideration.  The Board remanded the claims of entitlement to higher ratings for service-connected left proximal humerus fracture residuals and left upper extremity peripheral neuropathy.

By rating action dated in May 2014, the 20 percent disability evaluation for left proximal humerus fracture residuals was increased to 30 percent, effective April 26, 2014.  The issue remains in appellate status because the maximum schedular rating has not been assigned since September 2000. See AB, supra.

The Board notes that in the appellant's attorney-representative's correspondence dating through 2014, he continues to raise the issue of entitlement to service connection for prostate cancer.  This issue was denied by rating decision in January 2013 and notification of such was sent to the appellant that same month.  Since the Veteran did not appeal and one year has passed since the denial of the claim, it appears that the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for prostate cancer is being raised. See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  This matter is referred to the RO for appropriate consideration.

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Unfortunately, the Board finds that further development of the record is necessary prior to disposition of the issues on appeal.

The record reflects that this appeal has been ongoing since 2000.  Despite the fact that higher ratings have been awarded for the service-connected left upper extremity disabilities over the course of the appeal, the Veteran asserts that even higher disability evaluations are warranted.  

The Board has carefully reviewed the record and observes that although the appellant maintains that he has had chronic and worsening symptomatology associated with the service-connected disorders over the years, the record does not contain clinical data pertaining to any ongoing treatment for the disorders.  Only the reports of VA examinations are of record.  In September 2003, the appellant wrote that he had been receiving continuous treatment for his service-connected disability at the Wilkes-Barre VA Medical Center which had all of his records.  As there is potential notice of the existence of additional VA records, they must be retrieved and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, VA outpatient records dating from 1999 through the present should be requested and associated with the claims folder or placed in Virtual VA/VBMS.

The Board would also point out to the Veteran that the Court has held that "The duty to assist in the development and adjudication of a claim is not a one-way street." Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  As such, the Veteran should be contacted by letter and requested to submit authorization to secure records from all non-VA providers who have treated him for left upper extremity disability since 1999, including his former US Post Office employer.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he provide authorization identifying the names and addresses of all providers, to include his former US Post Office employer, who have treated him since 1999 for left proximal humerus fracture residuals and left upper extremity peripheral neuropathy, to include any within the VA system.  After securing the necessary releases, the RO should request this information from the providers identified and associate it with the claims folder.  All attempts to obtain records should be documented in the claims folder.

2.  Retrieve all VA outpatient records dating from 1999 through the present from Wilkes-Barre VA and associate with the claims folder.  All attempts to obtain these records should be documented.  If records are not obtained, provide appropriate notice to the Veteran and his attorney.

3.  After taking any further development deemed appropriate, readjudicate the claims.  If a benefit is not granted, issue a supplemental statement of the case before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

